Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The amendment filed 7/29/2022 has been entered. Claims 2, 16, 11 stand amended. The duplicate claims of 5 and 15 have been removed. New claims 22 and 23 are added. [Examiner notes that the text of these new claims is based on the text of the previously-presented non-cancelled versions of claims 5 and 15]. Claims 1-4, 6-14, and 16-23 are currently pending. 
In regard to the previous objection to the duplicate claim numbering, the newly-amended claim listing resolves the issue of the duplicate claims and accordingly said objection is withdrawn.
In regard to the previous rejection of claims 6 and 15 under 35 U.S.C. 112(b), the amendments are sufficient to establish antecedent basis and accordingly those rejections are withdrawn. 
In regard to the previous non-statutory double-patenting rejection, the filed terminal disclaimer is sufficient to overcome the rejection and accordingly it is withdrawn.

Claim Objections
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The numbering of claims is not in accordance with 37 CFR 1.126 which requires the original numbering of the claims to be preserved throughout the prosecution.  When claims are canceled, the remaining claims must not be renumbered.  When new claims are presented, they must be numbered consecutively beginning with the number next following the highest numbered claims previously presented (whether entered or not).
Claims 5 and 15 appear to be duplicated; however, one instance of each claim has been cancelled. Accordingly, in the interest of compact prosecution, the cancelled claim 5 has been renumbered 22 and the cancelled claim 15 has been renumbered claim 23.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 18 recites the limitation “…the relational database…” in line 1. There is insufficient antecedent basis for this limitation in the claim.
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 6 rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claim 6 has been amended to depend on newly-added claim 22, and accordingly does not ‘contain a reference to a claim previously set forth’, as claim 6 precedes claim 22 in the sequential listing of claims.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.



Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-6,8-15,17-21 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Sivasubramanian et al. in US Patent № 9,207,984, hereinafter called Sivasubramanian.

In regard to claim 1, Sivasubramanian teaches A method comprising: processing a set of queries with a set of nodes (“As discussed previously, the use of a control plane or service in accordance with various embodiments does not restrict the type of SQL queries that a customer can run, and does not impose any restrictions relating to construction of a schema, such as to be partition ready and not allow queries spanning partitions,” column 17 line 43, wherein “Scaling of other resources can be performed in a similar fashion. For example, processor or CPU scaling can be performed automatically as needed.” Column 15 line 42), wherein the set of nodes are coupled to a set of storage resources accessible by each of the set of nodes to store data for the set of queries (“The attached volumes can be added to a single logical volume, which can emulate the behavior of one single volume, disk, or other such abstraction” column 15 line 30); updating, by a processor, a number of the nodes in the set of nodes provisioned using a utilization of the set of nodes as the set of nodes that are processing the set of queries, wherein updating of the set of storage resources is independent to an update in the number of nodes (“For each account, the customer can be presented with user-modifiable options 604 to specify various resources in the data plane and criteria for modifying those resources. In this example, the customer has selected a processing resource, and specified that the processing allocation for this user account should be between 60% and 90%” column 14 line 8; note that storage is shown to have separate settings, “In this example, the customer also has specified criteria for scaling the storage for this account. As shown, the customer has specified that the storage should be at 85%-95% of capacity. The customer can use a tighter range for the storage, as storage capacity will likely vary more slowly than the processing capacity.” Column14 line 27); and processing further the set of queries using the updated set of nodes (“After the action has been performed, the customer is able to directly access the data instance upon which the action was performed using a data
interface of the data environment, without accessing or passing through the control plane 518” Column 12 line 55)
In regard to claim 10 and 19, they are substantially similar to claim 1 and accordingly are rejected under similar reasoning.

In regard to claim 2, Sivasubramanian further teaches monitoring a utilization of the set of nodes as the set of nodes processes the set of queries (“Information and various metrics can be obtained for a resource, and when any action is determined to be necessary, information for the action can be written to a job queue.” Column 15 line 50; further, “Using such an approach, the monitoring component can predict future capacity and/or resource needs for a customer, and can recommend appropriate scaling or other such adjustments in capacity or other such aspects.” Column 2 line 52c).
In regard to claim 11, it is substantially similar to claim 2 and accordingly is rejected under similar reasoning.


In regard to claim 3, Sivasubramanian further teaches the updating the number of nodes includes increasing the number of nodes in the set of nodes (“For example, a customer might authorize an increase in processing capacity when the processing capacity reaches a certain level, or is projected to reach a certain level within a certain time” column 3 line 15).
In regard to claim 12 and 20, they are substantially similar to claim 3 and accordingly are rejected under similar reasoning.


In regard to claim 4, Sivasubramanian further teaches the updating the number of nodes includes decreasing the number of nodes in the set of nodes (“customer also might specify a minimum usage allocation, as the customer may not want to pay for excessive processing capability that is not being used. The customer in this example also specified that the control plane is able to make this adjustment automatically once it is determined that an action should be taken for the processing resource. The customer also has specified a threshold that the action should be taken when it is predicted that the capacity will fall outside the specified range within 30 minutes, as determined by trending or other such analysis.” Column 14 line 17).
In regard to claim 13 and 21, they are substantially similar to claim 4 and accordingly are rejected under similar reasoning.


In regard to claim 5, Sivasubramanian further teaches receiving the set of queries (i.e. another query, “The data store 110 is operable, through logic associated therewith, to receive instructions from the application server 108 or development server 120, and obtain, update, or otherwise process data in response thereto. In one example, a user might submit a search request for a certain type of item. In this case, 55 the data store might access the user information to verify the identity of the user, and can access the catalog detail information to obtain information about items of that type”  column 4 line 50, “As discussed previously, the use of a control plane or service in accordance with various embodiments does not restrict the type of SQL queries that a customer can run, and does not impose any restrictions relating to construction of a schema, such as to be partition ready and not allow queries spanning partitions.” Column 17 line 38).
In regard to claim 14, it is substantially similar to claim 5 and accordingly is rejected under similar reasoning.


In regard to claim 6, Sivasubramanian further teaches determining a change in the set of nodes in response to receiving the additional query (“Systems and methods in accordance with various embodiments take advantage of a monitoring component in the control plane to continually monitor performance aspects of the data environment, such as by monitoring host machines or data instances for a relational database or other such data storage system. The monitoring component can contact host managers, or other such components in the data plane, to obtain performance information such as the capacity and usage of processing, memory, storage, I/O, and other such resources.” Column 2 line 40; “In a system in accordance with various embodiments, however, an extra data volume can be provisioned and attached to the data instance to increase storage capacity. For example, if storage capacity for a customer is to be increased by 200 GB, the service can provision four or five volumes of 40 GB or 50 GB each, and attach those volumes to the instance.” Column 15 line 24; wherein “Scaling of other resources can be performed in a similar fashion. For example, processor or CPU scaling can be performed automatically as needed.” Column 15 line 42).
In regard to claim 23, it is substantially similar to claim 6 and accordingly is rejected under similar reasoning.


In regard to claim 8, Sivasubramanian further teaches that the set of queries are for a relational database (“Systems and methods in accordance with various embodiments take advantage of a monitoring component in the control plane to continually monitor performance aspects of the data environment, such as by monitoring host machines or data instances for a relational database or other such data storage system.” Column 2 line 40).

In regard to claim 18, Sivasubramanian further teaches that the relational databse is a structured query language database (“Systems and methods in accordance with various embodiments take advantage of a monitoring component in the control plane to continually monitor performance aspects of the data environment, such as by monitoring host machines or data instances for a relational database or other such data storage system.” Column 2 line 40).

In regard to claim 9, Sivasubramanian further teaches provisioning the set of nodes from a first plurality of nodes, the set of nodes to process the set of queries (“In a system in accordance with various embodiments, however, an extra data volume can be provisioned and attached to the data instance to increase storage capacity. For example, if storage capacity for a customer is to be increased by 200 GB, the service can provision four or five volumes of 40 GB or 50 GB each, and attach those volumes to the instance.” Column 15 line 24; wherein “Scaling of other resources can be performed in a similar fashion. For example, processor or CPU scaling can be performed automatically as needed.” Column 15 line 42).
In regard to claim 17, it is substantially similar to claim 9 and accordingly is rejected under similar reasoning.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 7 and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sivasubramanian as applied to claims 1 and 10 above, as applicable, and further in view of and further in view of Eidson et al. in US Patent Application Publication № 2011/0082854, hereinafter called Eidson.

In regard to claim 7, Sivasubramanian teaches the method of claim 1, as above. However, he fails to expressly teach optimizing at least one of the queries in the set of queries.
Eidson teaches optimizing at least one of the queries in the set of queries (“By employing contextual information, embodiments can provide more efficient database queries and/or make recommendations to a query optimizer of a database system to improve its operation based upon knowledge of the data and/or application gathered.” Paragraph 0005).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant invention to modify the cloud workload scaling system taught by Sivasubramanian, to have the workload be queries which are optimized, as taught by Eidson. One would have been motivated to do so in order to make more efficient queries and provide more efficient performance, as taught by Eidson (“By employing contextual information, embodiments can provide more efficient database queries and/or make recommendations to a query optimizer of a database system to improve its operation based upon knowledge of the data and/or application gathered. Embodiments can be useful in providing more efficient query performance in a multi-tenant database system.” Paragraph 0005)

In regard to claim 16, Sivasubramanian teaches the system of claim 10, as above. However, he fails to expressly teach optimizing at least one of the queries in the set of queries.
Eidson teaches optimizing at least one of the queries in the set of queries (“By employing contextual information, embodiments can provide more efficient database queries and/or make recommendations to a query optimizer of a database system to improve its operation based upon knowledge of the data and/or application gathered.” Paragraph 0005).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant invention to modify the cloud workload scaling system taught by Sivasubramanian, to have the workload be queries which are optimized, as taught by Eidson. One would have been motivated to do so in order to make more efficient queries and provide more efficient performance, as taught by Eidson (“By employing contextual information, embodiments can provide more efficient database queries and/or make recommendations to a query optimizer of a database system to improve its operation based upon knowledge of the data and/or application gathered. Embodiments can be useful in providing more efficient query performance in a multi-tenant database system.” Paragraph 0005)

Response to Arguments
Applicant's arguments filed 7/29/2022 have been fully considered but they are not persuasive. 
In regard to applicant’s arguments that Sivasubramanian fails to teach the limitations of claim 1, and specifically “scaling resouces using a monitoring of a utilization of a set of processors as the set of processors that are processing the set of queries” (see applicant’s remarks, page 6), note that the claim does not require the monitoring of a set of processors, as argued. Instead, the claim requires only “updating, by a processor, a number of nodes in the set of nodes provisioned using a utilization of the set of nodes as the set of nodes that are processing the set of queries.”  Indeed, Sivasubramanian does teach compute nodes, “A customer's data repositories can be moved to the cloud in one embodiment by running the repositories on compute nodes of a cloud computing environment, […] Such an approach can be advantageous, as the virtualization provides flexibility to quickly and easily scale a compute and storage resources for a repository.” Column 17 line 60. Further, the allocation of hardware using instances is taught, (“Each instance 234 in the data plane can include at least one data store 226 and a host manager component 228 for the machine providing access to the data store. “ Column 8 line 56). Accordingly, the monitoring of resource utilization to determine allocation of resources is within the broadest reasonable interpretation of “updating, by a processor, a number of the nodes in the set of nodes provisioned using a utilization of the set of nodes as the set of nodes that are processing the set of queries”, as is claimed. 
Regarding claims 10 and 19, they are substantially similar to claim 1 and accordingly analogous reasoning applies. 
With regard to applicant’s arguments regarding the rejection of claims 7 and 16 under 35 U.S.C. 103, and specifically that such claims cannot be rejected by the combination of Sivasubramanian and Eidson because Sivasubramanian fails to teach the limitations of the independent claims from which claims 7 and 16 depend, the argument is not persuasive because the limitations at issue are taught by Sivasubramanian. 


Conclusion

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ARTHUR GANGER whose telephone number is (571)272-0270. The examiner can normally be reached 10:00 AM - 7:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Beausoliel can be reached on (571) 272-3645. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ROBERT W BEAUSOLIEL JR/           Supervisory Patent Examiner, Art Unit 2167